DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  It is noted by the Examiner that all of the references were considered, but due to the extensive size of the IDS it was only considered based upon a cursory review.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processor configured to configure/launch/determine/perform” and “memory configured to perform” in claim 1; “processor configured to create” in claim 2; and “processor configured to perform” in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-20, and 31 of U.S. Patent No. 11,010,474.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/166,944
1. A system, comprising: a processor configured to: configure a virtualized storage for use in performing dynamic analysis on a 5sample, at least in part by copying the sample to the virtualized storage; launch a virtual machine emulator using a snapshot of a virtualized platform previously configured to use the virtualized storage, wherein the snapshot is configured to use a placeholder file to occupy space for later use when installing the sample; determine a location of the copied sample in an image corresponding to the 10virtualized storage, and install the copied sample; and perform dynamic analysis on the sample; and a memory coupled to the processor and configured to provide the processor with instructions.  

2. The system of claim 1 wherein the processor is further configured to create the snapshot isof an environment.  

3. The system of claim 2 wherein creating the snapshot includes reserving space for the sample at least in part by creating a placeholder file having a first filename.  

4. The system of claim 3 wherein copying the sample to the virtualized storage includes renaming the sample to the first filename.  


205. The system of claim 1 wherein launching the virtual machine emulator includes loading: (1) the snapshot and, (2) the image corresponding to the virtualized storage.  

6. The system of claim 1 wherein determining the location of the copied sample includes determining a size of the sample.  

7. The system of claim 1 wherein determining the location of the copied sample includes 25determining the first time a portion of a predefined byte string appears in a virtualized device.  

8. The system of claim 1 wherein determining the location of the copied sample is performed by a daemon service.  

9. The system of claim 1 wherein performing the dynamic analysis includes storing collected log information in a data image of the emulator.  

10. The system of claim 1 wherein performing the dynamic analysis includes excluding from analysis actions attributable to applications that have a different application identifier from the 5sample.  


11. The system of claim 1 wherein performing the dynamic analysis includes evaluating user interface elements of the sample.  

12. The system of claim 11 wherein evaluating the user interface elements of the sample includes extracting the sample's user interface layout into a tree hierarchy of user interface 10elements.  

13. The system of claim 1 wherein performing the dynamic analysis includes evaluating a manifest file.  

14. The system of claim 1 wherein the processor is further configured to perform an emulator detection resistance action.  

is15. A method, comprising: configuring a virtualized storage for use in performing dynamic analysis of a sample, at least in part by copying the sample to the virtualized storage; launching a virtual machine emulator using a snapshot on a virtualized platform previously configured to use the virtualized storage, wherein the snapshot is configured to use a 20placeholder file to occupy space for later use when installing the sample; determining a location of the copied sample in an image corresponding to the virtualized storage, and installing the copied sample; and performing dynamic analysis on the sample. 
16. The method of claim 15, further comprising reserving space for the sample at least in part 25by creating a placeholder file that is of a size larger than the sample.  

17. The method of claim 15 wherein determining the location of the copied sample includes determining the first time a portion of a predefined byte string appears in a virtualized device.  

18. The method of claim 15 wherein performing the dynamic analysis includes storing collected log information in a data image of the emulator.  

19. The method of claim 15 wherein performing the dynamic analysis includes excluding from analysis actions attributable to applications that have a different application identifier from the sample.  

20. A computer program product embodied in a non-transitory computer readable storage 5medium and comprising computer instructions for: configuring a virtualized storage for use in performing dynamic analysis on a sample, at least in part by copying the sample to the virtualized storage; launching a virtual machine emulator using a snapshot of a virtualized platform previously configured to use the virtualized storage, wherein the snapshot is configured to use a 10placeholder file to occupy space for later use when installing the sample; determining a location of the copied sample in an image corresponding to the virtualized storage, and installing the copied sample; and performing dynamic analysis on the sample.

U.S. Patent 11,010,474
1. A system, comprising: a processor configured to: configure a virtualized storage for use in performing dynamic analysis on a mobile application, at least in part by copying the mobile application to the virtualized storage; launch a virtual machine emulator using a snapshot of a virtualized platform previously configured to use the virtualized storage; determine a location of the copied mobile application in an image corresponding to the virtualized storage, at least in part by identifying an offset of the mobile application, and install the copied mobile application; and perform dynamic analysis on the mobile application; and a memory coupled to the processor and configured to provide the processor with instructions.2. The system of claim 1 wherein the processor is further configured to create the snapshot of an environment.3. The system of claim 2 wherein creating the snapshot includes reserving space for the mobile application at least in part by creating a placeholder file having a first filename.4. The system of claim 3 wherein copying the mobile application to the virtualized storage includes renaming the mobile application to the first filename.5. The system of claim 1 wherein launching the virtual machine emulator includes loading: (1) the snapshot and, (2) the image corresponding to the virtualized storage.6. The system of claim 1 wherein determining the location of the copied mobile application includes determining a size of the mobile application.7. The system of claim 1 wherein determining the location of the copied mobile application includes determining the first time a portion of a predefined byte string appears in a virtualized device.8. The system of claim 1 wherein determining the location of the copied mobile application is performed by a daemon service.9. The system of claim 1 wherein performing the dynamic analysis includes storing collected log information in a data image of the emulator.10. The system of claim 1 wherein performing the dynamic analysis includes excluding from analysis actions attributable to applications that have a different application identifier from the mobile application.11. The system of claim 1 wherein performing the dynamic analysis includes evaluating user interface elements of the mobile application.12. The system of claim 11 wherein evaluating the user interface elements of the mobile application includes extracting the mobile application's user interface layout into a tree hierarchy of user interface elements.13. The system of claim 1 wherein performing the dynamic analysis includes evaluating a manifest file.14. The system of claim 1 wherein the processor is further configured to perform an emulator detection resistance action.16. A method, comprising: configuring a virtualized storage for use in performing dynamic analysis on a mobile application, at least in part by copying the mobile application to the virtualized storage; launching a virtual machine emulator using a snapshot of a virtualized platform previously configured to use the virtualized storage; determining a location of the copied mobile application in an image corresponding to the virtualized storage, at least in part by identifying an offset of the mobile application, and installing the copied mobile application; and performing dynamic analysis on the mobile application.17. The method of claim 16, further comprising reserving space for the mobile application at least in part by creating a placeholder file that is of a size larger than the mobile application.18. The method of claim 16 wherein determining the location of the copied mobile application includes determining the first time a portion of a predefined byte string appears in a virtualized device.19. The method of claim 16 wherein performing the dynamic analysis includes storing collected log information in a data image of the emulator.20. The method of claim 16, wherein performing the dynamic analysis includes excluding from analysis actions attributable to applications that have a different application identifier from the mobile application.31. A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for: configuring a virtualized storage for use in performing dynamic analysis on a mobile application, at least in part by copying the mobile application to the virtualized storage; launching a virtual machine emulator using a snapshot of a virtualized platform previously configured to use the virtualized storage; determining a location of the copied mobile application in an image corresponding to the virtualized storage, at least in part by identifying an offset of the mobile application, and installing the copied mobile application; and performing dynamic analysis on the mobile application.




Allowable Subject Matter
Claims 1-20 are allowed, however they are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teaching of Miah et al, U.S. Patent 10,534,749 are relied upon for disclosing of performing dynamic analysis on a sample by copying the sample to virtual storage (column 7, lines 21-33; column 10, lines 34-43; and column 11, lines 40-49); launching a virtual machine emulator using a snapshot of the virtualized platform (column 10, lines 34-43); determining a location of the copied sample by identifying an offset (column 10, lines 34-43; column 11, lines 40-49; and column 12, lines 36-40) and then performing dynamic analysis on the sample (column 12, lines 40-55).
As per independent claims 1, 15, and 20, it was not found to be taught in the prior art at least for launching a virtual machine emulator using a snapshot of a virtualized platform previously configured to use virtualized storage, wherein the snapshot is configured to use a placeholder file to occupy space for later use when installing the sample, when used in combination with the rest of the current claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Botelho et al, US 2022/0129355 is relied upon for disclosing of creating a second VM package based on an offset and data size difference between snapshots, see abstract.
Shua, US 1 is relied upon for disclosing of copying VM snapshots (paragraph 0031), and checking configuration files of applications and operating systems of the VM (paragraph 0037).
Patterson, U.S. Patent 10,140,303 is relied upon for disclosing of updating previously copied snapshot data, the newly copied data may be used to modify the previously copied data, and creating incremental snapshots of the data that has been previously modified, see column 22, lines 6-13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431